DOWDELL, J.
No reversible error was committed by tbe trial court in its ruling on tbe objection of the defendant to the evidence of the state’s witness Mrs. Taylor as to the statements made to her by her son of the defendant’s conduct towards him. The court instructed the jury not to consider this evidence', except as locating the time and place of the offense with which the defendant was charged. In this there was nothing prejudicial to the defendant. It was competent to show by this witness all that .was said by her to the defendant and by the defendant to the witness at the time the defendant made use of the abusive or profane language, with which offense the defendant was charged and on trial. The court, therefore, properly overruled the defendant’s objection to, and his motion to exclude, this evidence.
The defendant having testified as a witness in his own behalf, and having denied making use of the abusive or profane language testified to by the witnesses for the state, it was permissible for the solicitor on cross-examination to ask this witness if he did not habitually use profane language. If there was any error in allowing the defendant to be asked on his cross-examination if he did not. on a particular occasion when he went to the home of Mrs. McGlothern there make use of profane language, against his objection on the ground that there was an indictment for that particular charge pending in another case against him, it was error without injury, as the defendant answered the question in the negative. I-Iis answer was favorable to himself, and consequently nothing prejudicial resulted. See Smith v. State, 137 Ala. 22-28, 34 South. 396. See, also, Thompson v. State, 100 Ala. 70, 14 South. 878, and Borck v. State (Ala.) 39 South. 580.
There was no error in sustaining the state’s objection to the introduction in evidence of the bill for a divorce which had been filed in the chancery, court against Mrs. Taylor by her husband.
*84Tjie ruling of the court on the defendant’s motion for a new trial is not subject to review on appeal.—Thomas v. State, 139 Ala. 80, 36 South. 734.
No error appearing of record, the judgment will be affirmed. '
Affirmed.
Haralson, Anderson, and McClellan, JJ., concur.